DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive. The scope of the claim cannot be ascertained as rejected below.
In regards to the provisional interview request, MPEP 713.01 states, inter alia, “where a complete reply to a first action includes a request for an interview, … the examiner, … should grant such request if it appears that the interview or consultation would result in expediting the case to a final action” (emphasis added). In this case, the interview is less of a request and more of a peremptory demand for an interview. Through experience, the Examiner has concluded that where Attorneys demand that Examiner’s do their job a certain way outside of the requirements of the MPEP results in unproductive outcomes. Therefore, the interview request is denied. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims not explicitly recited below are rejected due to their dependence on the rejected claim(s). 
In re claims 1, 14, and 20, as with many of the claims at issue, the claims fail to disclose enough detail for one of skill in the art to understand the environment in which this device operates. The claims apply to any engine of any aircraft, including airplanes, which itself includes single engine land or sea airplanes, multi-engine land or sea airplanes; rotorcraft which itself includes helicopters and gyroplanes; lighten-than-air which includes airships; land and sea powered parachutes; and air and sea weight-shift-control aircraft; etc., having an oil intake of nearly any configuration. The specific tilt required such that “the top end is level with a ground surface when the aircraft rests on the ground surface and the oil filling assembly is coupled to the intake port of the engine” is practically undeterminable given the universe of aircraft engines and oil intake configurations. Additionally, landing gear is often adjustable such that the front landing gear, or if it is a helicopter the left-side or right-side skids, may be raised or lowered with respect to the rear or fuselage of the aircraft. This adjustability would change the angle of the plane with respect to the ground such that the same device could infringe at one landing gear adjustment, but not infringe at another. One of skill in the art would have almost no way of determining when and whether the top end of the hopper/container would be level to the ground so as to fall inside or outside of the claim language at issue due to the vague nature of the environment in which the claimed device is to be used. Lastly, the ground can be undulating, broken, or uneven and it is unclear where this comparison between the top end and the ground would be taken. That is, the top end of the device could be level with a ground surface where one portion of the landing gear of the aircraft touches the ground, and could be way out of level with the ground where another portion of the landing gear of the same aircraft touches the ground. Accordingly, the Examiner concludes that the claim language of claims 1, 14, and 20 is indefinite.
The Examiner has cited a DARPA article which shows three pictures of a helicopter on three different ground surfaces and with the helicopter landing gear having three different positions relative to each other for the three different ground surfaces which helps support the indefiniteness rejection as discussed, supra. 
Art Rejections
As noted by the Board in the Decision mailed on 7 September 2022, the claims are not amenable to construction therefore there is no art rejection. This is proper, see MPEP 2142.03 which states, inter alia, “an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753